(after stating the facts as above). Counsel for plaintiff in error have presented several questions for the consideration of the court. They attempt to show that the facts of this case, under the law applicable thereto, warrant a judgment against the railroad company, for false imprisonment, and for malicious prosecution as well. They also urge the fact that their client, being an interstate passenger, was not subject to the operations of the so-called "Jim Crow" Law, and urge its unconstitutionality on the ground of unjust and unfair discrimination between citizens, etc. This contention has been repudiated long ago, and only recently this statute was upheld in a very able opinion in the Circuit Court of Appeals of this circuit, in the case of McCabe v. Railway Co., 186 Fed. 966, 109 C. C. A. 110. We are of opinion that there is but one question *Page 131 
in the case, and in order to dispose of it let us look to the statute in order to ascertain the rights and duties of the parties. This law is found in sections 434 to 444, inclusive, Comp. Laws 1909. Section 439 provides:
"If any passenger upon a railway train * * * provided with separate coaches, or compartments, as above provided, shall ride in any coach or compartment not designated for his race, after having been forbidden to do so by the conductor in charge of the train or car, * * * he shall be guilty of a misdemeanor, and upon conviction shall be fined not less than five, nor more than twenty-five dollars. Should any passenger refuse to occupy the coach or compartment or room to which he or she is assigned by the officer of such railway company, said officer shall have the power to refuse to carry such passenger, on his train * * * and for such neither they nor the railway company which they represent, shall be liable for damages in any of the courts of this state."
Section 433 reads as follows:
"Conductors of passenger trains, street cars, urban, suburban or interurban lines provided with separate coaches or compartments shall have the authority to refuse any passenger admittance to any coach or compartment in which they are not entitled to ride under the provisions of this act, and the conductor in charge of the train, street car, urban, suburban or interurban car shall have authority, and it shall be his duty to remove from the train, coach, street car, urban, suburban or interurban car, any passenger not entitled to ride therein under the provisions of this act; upon his refusal to do so knowingly, shall be guilty of a misdemeanor and upon conviction shall be fined in any sum of not less than fifty nor more than five hundred dollars, and the company, manager, agent, conductor, receiver or other officer, shall not be held for damages of any lawful removal of a passenger as provided herein."
It is thus seen that by the terms of the above statute it is a misdemeanor for a negro to ride in a white coach, or a white person to ride in a negro coach, within the state of Oklahoma, and it further appears that it is also a high-grade misdemeanor for a conductor knowingly to permit the same, or to fail to remove any person who may attempt to or ride in a coach which, on account of his color, the law prohibits. It will be observed that this is not a rule or regulation provided by the railroad company, *Page 132 
but one imposed by the state, not especially on the railroad company, but primarily upon the conductor or other person in charge of the train or car. No such rule or regulation as that laid down in the foregoing statute is necessary to enable the carrier to carry on its business, as that business existed prior to the enactment of that statute. The rule or regulation was one demanded by all the people of the state, and was imposed on the conductor, or other person in charge of the train or car, not by request, or even the consent, of the carrier, but doubtless against its wish. The only duty imposed on common carriers under the provisions of the statute above mentioned is to provide separate coaches, or compartments, while section 438 provides that it shall be a crime if such separate coaches, etc., are not provided. Section 439 provides that it shall be a misdemeanor for any person to ride in a coach or compartment provided for one of the opposite race. Section 443 specifically provides that it shall be the duty (not of the carrier but) of the conductor of the train, in the first instance, to enforce the provisions of this statue. Hence, if it is the duty of the conductor to enforce the provisions of the statute in this regard, why should the carrier be held liable for any damage that might occur by reason of the discharge of this duty, which, as we have seen, was imposed upon the conductor by express provision of the statute, and not by any command, rule, or regulation of the carrier. The acts of the conductor were performed at the express command of the state, not of the carrier, and as such he became, as it were, the officer of the state for the purpose of enforcing the provisions of the statute. The carrier had nothing to do with the arrest, imprisonment, or prosecution, directly, or indirectly, and gave no orders of any character to the conductor relative to the same. He was not controlled, in any wise, in his efforts in this matter, by the carrier, and necessarily he was not responsible to his employer for its enforcement. He was, as between the parties, an independent agency, responsible, as other officers and persons, for acts beyond his authority. Nor does plaintiff contend that the company, or any of its officers, except the conductor, were consulted, or interested personally in, or gave any orders or directions whatsoever, *Page 133 
relative to the arrest and prosecution complained of, but contents himself by alleging that the wrongful act of the conductor, acting for and on behalf of the company, was the act of the company, and that the company is therefore liable. This position, as has been seen by the provisions of the statute above quoted, is untenable; the conductor in this case, in the discharge of the specific duty imposed upon him by the state, was not enforcing any private right, nor any rule or regulation of the carrier, but, on the contrary, was acting for and on behalf of the entire public and was in fact a public officer charged with a duty and liable to a severe penalty if he failed to perform it. Under these circumstances the company would not be liable for the acts complained of under the allegations of the petition, and no error was committed by the learned trial court in sustaining the demurrer.
We do not wish to be understood as saying that plaintiff in error is remediless. That question, not being before us, is not decided. The only question presented by the record is the liability of the railroad under the pleadings and the facts. As has been seen, no liability attached, and plaintiff is not entitled to recover. Having reached this conclusion, no good end would be accomplished by the consideration of the other questions raised in the petition in error.
The judgment of the district court of Osage county should be affirmed.
By the Court: It is so ordered. *Page 134